869 F.2d 1492
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carlis N. NORRIS, Petitioner,v.PEABODY COAL COMPANY;  Old Republic Insurance Companies;Director, Office of Workers' CompensationPrograms, United States Department ofLabor, Respondents.
No. 88-3885.
United States Court of Appeals, Sixth Circuit.
Feb. 22, 1989.

Before KEITH, BOYCE F. MARTIN, Jr. and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Mrs. Carlis Norris moves for in forma pauperis status and brings this petition for review from the Benefits Review Board's decision denying her husband's application for benefits filed under the Federal Coal Mine Health and Safety Act of 1969.


3
The claimant husband is not properly before the court because he failed to sign the petition for review.  Generally, the court lacks jurisdiction over the claims of pro se appellants who fail to sign the notice of appeal.   See Theriault v. Silber, 579 F.2d 302, 302 N.1 (5th Cir.1978), cert. denied, 440 U.S. 917 (1979);  Scarrella v. Midwest Fed.  Sav. and Loan, 536 F.2d 1207, 1209 (8th Cir.)  (per curiam), cert. denied, 429 U.S. 885 (1976);  McKinney v. DeBord, 507 F.2d 501, 503 (9th Cir.1974).  These decisions are consistent with 28 U.S.C. Sec. 1654 which provides that "[i]n all courts of the United States the parties may plead and conduct their own cases personally or by counsel ..."  The signing and filing of a notice of appeal on behalf of another by a person who is not a qualified attorney is ineffective to vest an appellate court with jurisdiction, and such an appeal is properly dismissed.   Scarrella, 536 F.2d at 1209;  Theriault, 579 F.2d at 302 n. 1;  McKinney, 507 F.2d at 503.  Because it does not appear from the record that Mrs. Norris is an attorney qualified to represent her husband, and because she does not otherwise present a case or controversy of her own, the petition for review must be dismissed.


4
Accordingly, it is ORDERED that the motion for in forma pauperis be denied and the petition for review be dismissed pursuant to Rule 9(b)(1), Rules of the Sixth Circuit.